Citation Nr: 0215719	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  02-02 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based upon 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from December 1972 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, dated in December 2001.  


FINDINGS OF FACT

1.  The veteran's sole service-connected disability is 
chronic undifferentiated schizophrenia, evaluated as 70 
percent disabling.  

2.  The veteran last worked in September 2000 as a laborer 
for an engineering firm, and he has a graduate equivalency 
diploma (GED).

3.  The veteran's service-connected disability renders him 
unable to secure or follow a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.159).  The Board finds that the duties and 
obligations under the VCAA have in fact been met with regard 
to the instant claim.  Specifically, the veteran was informed 
by the RO as to the requirements to substantiate his claim in 
the Statement of the Case issued in February 2002.  He was 
informed as to what he needed to establish entitlement to the 
benefit sought, and what the RO would obtain, as well as what 
evidence was needed from the veteran and what he could do to 
help with his claim.  As to the duty to assist, the veteran 
was afforded an examination in connection with this claim.  
No further assistance in this regard appears to be warranted.  
Consequently, the Board finds that additional development of 
this matter, including development for a medical opinion, is 
not necessary.  38 U.S.C.A. § 5103A(d)(1)) (West 1991 & Supp. 
2001).  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Service connection for paranoid schizophrenia was granted 
effective January 1976 in a March 1977 rating decision.  His 
disability rating has varied through the years since that 
time, from an initial 100 percent to 30 percent.  An 
increased rating to 70 percent was granted schedularly in a 
May 1999 rating decision, effective from December 1998.  The 
instant TDIU claim followed that rating.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).

As provided by the pertinent laws and regulations, the VA 
will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  If the appropriate 
rating under the pertinent diagnostic code of the rating 
schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2001).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2001).

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 
4.16(a) (2001).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b) (2001).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a) (2001).

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent 
opinions of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c) (West 1991).

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (2001).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a);  Van Hoose, 4 Vet. App. at 363.  If 
total industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).

The Board observes that the veteran's 70 percent evaluation 
meets the minimum criteria for consideration for entitlement 
to TDIU under 38 C.F.R. § 4.16 (a).  In this regard, the 
Board observes that the veteran has indicated that he has not 
worked since he was let go in August 2000 after a three day 
failure to report to work.  Records from an employer show 
that he was terminated from employment as a laborer in 
September 2000 after failing to report to work for three 
days.  He has urged and his representative has argued that 
the veteran's behaviorally altering medications he takes for 
his service-connected schizophrenia have left him unmotivated 
to work and essentially incapable of mustering the energy to 
be occupationally successful.  It is urged that this effect, 
in combination with the general effects of his schizophrenia, 
render him unemployable.  There is competent medical evidence 
in the record to support this theory.  The evidence is in 
equipoise as to whether he is capable of obtaining and 
sustaining employment due to the effects of his service-
connected schizophrenia.  Thus, as will be explained in 
further detail in this decision, the Board will resolve 
reasonable doubt in the veteran's favor and grant TDIU.  

The veteran underwent VA examination for assessment of his 
schizophrenia in April 1999.  At that time, he was 
manifesting signs of thought disorder consistent with his 
diagnosis of schizophrenia.  His history of hospitalizations, 
treatment, social and industrial problems, and treatment 
since service was noted.  The examiner noted that the veteran 
has not had a significant period of substantial gainful 
employment.  It was noted that he was presently taking 
medications for his psychosis.  The examiner noted that, 
diagnostically, due to the diagnosis and the presentation of 
thought disorder, industrial adaptability seemed guarded to 
poor.  

The veteran was afforded a VA examination in November 2001 
specifically to assess the degree to which he was 
occupationally impaired due to schizophrenia.  He reported he 
had been let go from his job due to the fact that diabetes 
'came up on' him and he just got tired of it.  It was noted 
that he was taking Valoprex and Mellaril, the daily doses 
were indicated.  The veteran reported he was unable to work 
due to his medications for schizophrenia.  He had problems 
forgetting.  He reported he was depressed but he tried to be 
happy.  He explained his medications made him tired and 
sleepy.  

The examiner opined that the veteran's behavior suppressing 
medications taken for schizophrenia would indeed be 
instrumental in blunting the normal drive for the benefits of 
outside employment and for enjoying those benefits.  He also 
noted that the veteran's hypertension and diabetes would 
reduce the fund of discretionary energies as well.  

The veteran has asserted the behavior suppressing drugs 
combine with symptoms of schizophrenia to render him 
unemployable.  The examiner's indication that industrial 
adaptability was guarded to poor in 1999 is consistent with 
this assertion.  Further, the medical opinion that the 
medications would in fact be instrumental in blunting the 
normal occupational drive supports this assertion.  While the 
second VA examiner qualified the opinion by adding that 
hypertension and diabetes would also affect occupational 
functioning, he did not indicate that they were greater 
impediments or that the veteran would be employable if it 
were not for the nonservice-connected conditions.  In fact, 
the Board finds that the evidence is generally supportive of 
the veteran's theory and that none of the pertinent medical 
evidence actually contradicts the veteran's theory.  The 
vocational evidence shows that the veteran was terminated 
from his last job after failing to report. He does not 
dispute this, in fact, he has asserted essentially that he 
did not have the emotional or mental energy or drive to 
continue working after a diabetes flare-up.  This is 
consistent with the examiner's opinion that the veteran has 
blunting of the normal drive for occupational benefits.  As 
such, given the veteran's 70 percent disability evaluation 
and the probative evidence that he is precluded from work due 
to his service-connected schizophrenia and the necessary 
treatment for that disability, the Board finds that the 
evidence is in equipoise for the claim of entitlement to TDIU 
under 38 C.F.R. § 4.16(a).  Therefore, considering the 
entirety of the record, the Board finds that the criteria for 
entitlement to TDIU have been met.



ORDER

Entitlement to a total disability rating based upon 
unemployability due to service-connected disabilities (TDIU) 
is granted, subject to the laws pertaining tot he award of 
monetary benefits.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

